Citation Nr: 0500587	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the claim and notes that the veteran 
filed his original claim for VA compensation for PTSD in 
April 1996.  His claim was denied on the merits in an April 
2000 RO decision and notice of this adverse determination and 
his appellate rights was sent to him in May 2000.  The RO 
received correspondence from the veteran shortly afterwards, 
in May 2000, in which he acknowledged the denial and 
requested a hearing with Disabled American Veterans as his 
representative.  Although the RO scheduled the veteran for 
the requested hearing in July 2000, for which he failed to 
appear, the RO observes that the veteran's correspondence of 
May 2000 constituted a timely filed Notice of Disagreement 
with the April 2000 RO denial.  See 38 C.F.R. § 20.201 
(2004).  No Statement of the Case relating to the April 2000 
RO decision and the May 2000 Notice of Disagreement was ever 
issued.  In a subsequent rating decision and Statement of the 
Case, however, characterized the issue as whether new and 
material evidence was submitted to reopen a previously denied 
and final claim and only addressed the additional evidence 
submitted in support of the veteran's claim on this basis.  
The case must therefore be remanded so that the RO may 
address the evidence and adjudicate the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that a significant and pertinent change 
in the law had taken place which directly impacts the 
handling of this case; specifically, the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Among 
other things, this law imposes a significant duty to assist 
the appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that throughout the course of 
this appeal, which dates back to the time of the veteran's 
filing of his claim for PTSD in April 1996, the veteran has 
never been provided the notice required by the VCAA with 
respect to the claim service connection for PTSD.  This must 
be done.

Accordingly, this issue is remanded for the following 
actions:



1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO should review the 
evidence and adjudicate the veteran's 
claim for service connection for PTSD on 
the merits.  If the claim remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


